    Case 3:20-cv-00159-DWD Document 31 Filed 10/30/20 Page 1 of 3 Page ID #65




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

CAMERN BELK, SR., and           )
DEMETRIUS BLUE,                 )
                                )
                Plaintiffs,     )
                                )
       vs.                      )                              Case No. 20-cv-159-DWD
                                )
EAST ST. LOUIS POLICE DEPARTMENT,                              )
et al.                          )
                                )
                Defendants.     )

                              MEMORANDUM AND ORDER

DUGAN, District Judge:

        This matter is before the Court on non-party Christopher McNeal’s Motions to Join

the case as a plaintiff (Docs. 29 and 30). McNeal’s Motions are DENIED.

        The thrust of the Complaint is that the East St. Louis Police Department held

Plaintiffs Belk and Blue in jail without a warrant for more than 48 hours without

presentation of charges- 50 hours for Belk and 49.5 for Blue. (Doc. 1). 1 They assert that

this is a common practice, known of and approved by (or ignored) by a variety of officials,

and that it infringes on their constitutional rights.

        McNeal states that he was arrested at his home on September 21, 2019 and held by

the East St. Louis Police Department for 50 hours and 10 minutes. (Docs. 29 and 30, pp.




1Although the Complaint references “48 hour hold laws,” the Court is unaware of any such state or federal
statute. Rather, it appears that this refers to the overall Fourth Amendment standard set out in County of
Riverside v. McLaughlin, 500 U.S. 44, 56 (1991), where such a situation presumptively satisfies constitutional
requirements if a detainee is held less than 48 hours and presumptively violates the Fourth Amendment if
the detention lasts longer.

                                                      1
 Case 3:20-cv-00159-DWD Document 31 Filed 10/30/20 Page 2 of 3 Page ID #66




1-2).

        As an initial matter, McNeal’s efforts are not properly considered a motion to join

under Federal Rule of Civil Procedure 19 or 20, as he is not a party to the suit. See

Thompson v. Boggs, 33 F.3d 847, 858 n. 10 (7th Cir.1994) (noting the lack of any precedent

granting a non-party's motion for joinder); Arrow v. Gambler's Supply Inc., 55 F.3d 407, 409

(8th Cir. 1995) (holding that only existing parties may move to join additional parties).

McNeal’s motions will therefore be treated as attempts to intervene in the case under

Federal Rule of Civil Procedure 24.

        There are two types of intervention: intervention as of right under Rule 24(a) and

permissive intervention under Rule 24(b).        Rule 24(a) requires a Court to permit

intervention either under a federal statute, or if (1) the motion is timely; (2) the moving

party has an interest relating to the property or transaction at issue in the litigation; and

(3) that interest may, as a practical matter, be impaired or impeded by disposition of the

case. FED. R. CIV. P. 24(a); Driftless Area Land Conservancy v. Huebsch, 969 F.3d 742, 746

(7th Cir. 2020). There is no federal statute at issue, and McNeal does not plead that he

has an interest that might be impaired or impeded if the case is prosecuted without his

participation.

        Permissive intervention may be allowed where the proposed intervenor (1) is

given a conditional right to intervene by a federal statute; or (2) has a claim or defense

that shares with the main action a common question of law or fact. FED. R. CIV. P. 24(b)(1).

The decision is left to the discretion of the Court, which must also consider “whether the

intervention will unduly delay or prejudice the adjudication of the original parties’

                                             2
 Case 3:20-cv-00159-DWD Document 31 Filed 10/30/20 Page 3 of 3 Page ID #67




rights.” FED. R. CIV. P. 24(b)(3).

       Again, no federal statute is at issue. Based on McNeal’s pleading, his claim does

not share a common question of law or fact sufficient to merit joinder. While McNeal

alleges he was also held longer than permissible by the East St. Louis Police Department

without notification of charges, that alone is too tenuous a connection. He does not allege

that his detention was in any way related to Blue or Belk, or that he was held longer than

48 hours pursuant to some larger practice or policy by the Defendants. The fact that the

same constitutional right is at issue does not sufficiently tie the cases together to justify

the complication and delay of adding another plaintiff to a case where the existing

plaintiffs already have had difficulties sorting out the issue of initial filing fees.

                                         Disposition

       IT IS HEREBY ORDERED that McNeal’s Motions to Join (Doc. 29 and 30) are

DENIED without prejudice. Should McNeal choose to file his own federal civil rights

complaint and it survives initial screening under 28 U.S.C. §1915A, the Court will

consider a properly pled motion to consolidate the cases.             The Clerk of Court is

DIRECTED to terminate McNeal as an interested party in the CM/ECF system


IT IS SO ORDERED.

DATED: October 30, 2020


                                                   ____________________________
                                                   DAVID W. DUGAN
                                                   United States District Judge




                                               3
